Citation Nr: 1008475	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal insufficiency as 
secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active military service from January 1966 to 
January 1968.  Subsequently, he also served in the New Jersey 
Air National Guard during the 1970s, 1980s, and 1990s.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Veteran subsequently relocated and 
jurisdiction of his claim was transferred to the RO in St. 
Petersburg, Florida.
This claim originates from a claim received on November 21, 
2003.  

In November 2009, the Veteran and his spouse presented 
testimony at a Travel Board hearing at the RO before the 
undersigned Veterans Law Judge.  The Board notes that the 
Veteran submitted new medical evidence on the day of his 
November 2009 Travel Board hearing.  This evidence has not 
yet been considered by the RO, the agency of original 
jurisdiction.  However, because this evidence was submitted 
with a waiver of RO consideration, the Board accepts it for 
inclusion in the record and consideration by the Board at 
this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2009).  

After this hearing, the Veteran was given 60 days to submit 
additional evidence.  See 38 C.F.R. § 20.709 (2009).  
However, 60 days have passed, yet the Veteran has not 
submitted any additional evidence of record.  Therefore, the 
Board will proceed with adjudication of the claim at issue.  


FINDING OF FACT

There is an approximate balance of favorable and unfavorable 
evidence insofar as to whether the Veteran has renal 
insufficiency caused by his service-connected Type II 
diabetes mellitus disability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
renal insufficiency is proximately due to his service-
connected Type II diabetes mellitus disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In any event, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
Veteran, given the completely favorable disposition of the 
claim at issue.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition, a disability can be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate a disorder with a service-
connected disability).   

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board is aware of the recent change in 38 C.F.R. § 3.310.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Clearly, the new 
regulation regarding secondary service connection based on 
aggravation is restrictive and the Board shall not give 
impermissibly retroactive effect to the new regulation in 
this case.  Since the Veteran's claim was pending in November 
2003 before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.  See 38 C.F.R. 
§ 3.310 (effective October 10, 2006).  In any event, the 
theory of secondary service connection based on aggravation 
is not at issue in the present case.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Secondary Service Connection

The Veteran contends that current renal insufficiency is the 
direct result of or proximately due to his already service-
connected Type II diabetes mellitus.  See Travel Board 
hearing testimony at pages 4-5.  

There are no service treatment records (STRs) from 1966 to 1968 
in the claims folder.  In any event, the Veteran never asserts 
that his renal insufficiency began during service.  Post-service, 
there is no medical evidence in the claims folder of renal 
insufficiency until March 2003, when Dr. W. Miller, M.D., 
diagnosed the Veteran with renal insufficiency based on 
laboratory testing from 2003.  

With regard to secondary service connection, the evidence in 
the claims folder includes several favorable private medical 
opinions and one unfavorable opinion from a VA examiner.  In 
evaluating the probative value of competent medical evidence, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).

As to the negative opinion, in June 2007 a VA examiner found 
that no renal insufficiency was present based on submitted 
laboratory work.  As such, the VA examiner stated there was 
no renal insufficiency secondary to Type II diabetes 
mellitus.  This opinion provides some probative evidence 
against the claim.  

In contrast, as to the positive opinions, in March 2003, Dr. 
W. Miller opined that the Veteran had renal insufficiency, 
with the probability being that it was "diabetic renal 
disease."  Dr. Miller cited private laboratory readings 
revealing creatinine levels over 1.5, necessitating the 
discontinuation of Glucophage for fear of lactic acidosis.  
This opinion was based on treatment rendered during a 
hospitalization in 2003.  Moreover, in a latter October 2007 
statement, Dr. Miller opined that the Veteran continued to 
suffer from renal insufficiency due to his diabetes.   As 
such, there is at least some competent medical evidence of 
record that demonstrates a nexus between renal insufficiency 
and service-connected Type II diabetes mellitus.  Velez, 11 
Vet. App. at 158.  

But the central issue in this case is whether the Veteran 
meets the threshold criterion for service connection on 
either a direct or secondary basis - that is, the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  On this threshold issue, the Board 
emphasizes that the Court has held that the requirement that 
a current disability be present is satisfied "when a 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim . . . even though the disability resolves prior to 
the Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

In the present case, there is conflicting competent medical 
evidence as to whether the Veteran's  renal insufficiency is 
secondary to his service-connected Type II diabetes mellitus, 
or whether the Veteran even has a current diagnosis of renal 
insufficiency.  But there is no apparent basis for rejecting 
either opinion.  Both opinions are based on laboratory 
testing performed at different times - in this regard, it 
would appear that the Veteran's renal insufficiency was at 
least present at several points during the course of the 
appeal, but not always.  Both opinions are probative, well-
reasoned, and supported by adequate reasons and bases.  

Therefore, here, there is an approximate balance of the 
positive and negative evidence, such that the evidence is in 
relative equipoise.  Resolving any doubt in the Veteran's 
favor, secondary service connection for renal insufficiency 
is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).   The Board emphasizes that it is 
granting secondary service connection for the Veteran's renal 
insufficiency on the basis that is the direct result of his 
service-connected Type II diabetes mellitus, as opposed to 
aggravation.  The appeal is granted as to that issue.  The 
precise nature and extent of his renal insufficiency is not 
at issue before the Board at this time. 

On a side note, the Board sees that in September 2009, Dr. G. 
Linn, M.D., opined that based on the Veteran's recent 
symptoms of persistent microscopic hematuria and other 
testing, it was "certainly possible" that in the future the 
Veteran would develop a visible urothelial tumor.  But this 
opinion is too speculative, and therefore lacks significant 
probative value, for purposes of granting service connection.  
See 38 C.F.R. § 3.102.  See generally Bloom v. West, 12 Vet. 
App. 185, 187 (1999); Bostain v. West, 11 Vet. App. 124, 127- 
28 (1998).  In this regard, the Court has stated that a 
diagnosis that the appellant was "possibly" suffering from 
a particular disorder was deemed speculative.  Morris v. 
West, 13 Vet. App. 94, 97 (1999).  As such, the Board 
emphasizes that it is only granting service connection for 
renal insufficiency in this decision, and for no other 
disorder.  


ORDER

Service connection for renal insufficiency as secondary to 
service-connected Type II diabetes mellitus is granted.  


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


